Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
Applicant’s supplemental amendments of the specification and claims filed 21 December 2021 have been entered. Applicant’s remarks filed 20 December 2021 and 21 December 2021 are acknowledged. 
CLAIMS 1-23, 25, 27, 30 AND 32-34 ARE CANCELLED. CLAIMS 24, 26, 28, 29 AND 31 ARE PENDING. 	

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Joe Liebeschuetz on 18 March 2022.

Please amend the following claims:
24.	A method of treating Fibrodysplasia Ossificans Progressiva (FOP), comprising administering to a subject having FOP an effective regime of an antibody against Activin A comprising heavy chain CDR1, CDR2 and CDR3 of SEQ ID NOs: 2-4 respectively, and light chain CDR1, CDR2 and CDR3 of SEQ ID NOs: 6-8 respectively.

.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to correct informalities. The claims as amended are novel because the prior art does not teach using the specified antibody against Activin A for treating Fibrodysplasia Ossificans Progressiva (FOP). The claims are also nonobvious in view of the unexpected results disclosed in the specification. The specification shows that the anti-activin A antibody H4H10446P, which comprises the heavy chain and light chain variable regions of SEQ ID NOs: 1 and 5 respectively, suppressed ectopic bone formation in a mouse model of FOP (see Examples 3-5). Applicant’s response and amendments of the specification and claims, filed 20 December 2021 and 21 December 2021, have overcome all remaining grounds of objections and rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 20, 2022